DETAILED ACTION
Disposition of Claims
Claims 1-2, 11-18, and 20-30 were pending.  Claims 3-10, 17, and 19 are cancelled.  Amendments to claims 1, 15, 18, 20-22, 27, and 29-30 are acknowledged and entered.  Claims 1-2, 11-16, 18, and 20-30 will be examined on their merits.

Response to Arguments
Applicant's arguments filed 06/29/2022 regarding the previous Office action dated 03/29/2022 have been fully considered.  In light of the amendments to the claims, applicant’s arguments, and the filing and acceptance of the terminal disclaimer, all outstanding rejections and/or objections have been withdrawn as noted herein.  

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the patent maturing from US Application 17/071,817 (11,207,403) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
(Objections withdrawn.)  The objections to claim 17 is withdrawn in light of the cancellation of the claim.

(Objection withdrawn.)  The objection to claim 20 is withdrawn in light of the amendments to the claim.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 22-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 15-18, 21-25, and 29-30 under 35 U.S.C. 102(a)(1) as being anticipated by Wellnitz et. al. (US20150359879A1; Pub. 12/17/2015; Priority 10/30/2012; hereafter “Wellnitz”) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim(s) 1-2, 12, and 15-18 under 35 U.S.C. 102(a)(1) as being anticipated by Shenk et. al. (US20080187545A1, Pub. 08/07/2008; hereafter “Shenk”) is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Bernstein et. al. (Bernstein DI, et. al. Vaccine. 2016 Jan 12;34(3):313-9. Epub 2015 Dec 2.; hereafter “Bernstein”) has been withdrawn in light of the amendments to the claims. 
(Rejection withdrawn.)  The rejection of Claims 27-28 under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Rigaut et. al. (US20170360923A1, Priority 06/17/2016, hereafter “Rigaut”)  has been withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claim 26 under 35 U.S.C. 103 as being unpatentable over Wellnitz as applied to claims 1-2, 15-18, 21-25, and 29-30 above, and further in view of Dubensky et. al. (US20150335733A1, Pub. 11/26/2015; hereafter “Dubensky”) has been withdrawn in light of the amendments to the claims.
(Rejection withdrawn.)  The rejection of Claims 13-14 and 20 under 35 U.S.C. 103 as being unpatentable over Shenk as applied to claims 1-2, 12, and 15-18 above; and further in view of Wussow et. al. (Wussow F, et. al. PLoS Pathog. 2014 Nov 20;10(11):e1004524.; hereafter “Wussow”) has been withdrawn in light of the amendments to the claims.




Conclusion
Claims 1-2, 11-16, 18, and 20-30 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648